TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

Exhibit 10.1

EXCESS OF LOSS RETROCESSION CONTRACT

EFFECTIVE: JUNE 1, 2012

ISSUED TO

CLADDAUGH CASUALTY INSURANCE COMPANY, LTD.

BERMUDA

Including any and all companies that are or may hereafter become affiliated
therewith

 

LOGO [g397138footer.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

EXCESS OF LOSS RETROCESSION CONTRACT

TABLE OF CONTENTS

 

ARTICLE 1

  

BUSINESS COVERED

     1   

ARTICLE 2

  

TERM

     2   

ARTICLE 3

  

TERRITORY

     2   

ARTICLE 4

  

CONCURRENCY OF CONDITIONS

     2   

ARTICLE 5

  

LIMIT AND RETENTION

     2   

ARTICLE 6

  

REINSURANCE PREMIUM

     3   

ARTICLE 7

  

CONTINGENT COMMISSION

     3   

ARTICLE 8

  

LIMITED RECOURSE AND CAYMAN ISLANDS REGULATIONS

     4   

ARTICLE 9

  

ACCESS TO RECORDS

     5   

ARTICLE 10

  

AGENCY

     5   

ARTICLE 11

  

ARBITRATION

     6   

ARTICLE 12

  

CONFIDENTIALITY

     7   

ARTICLE 13

  

CURRENCY

     8   

ARTICLE 14

  

ENTIRE AGREEMENT

     8   

ARTICLE 15

  

ERRORS AND OMISSIONS

     9   

ARTICLE 16

  

FEDERAL EXCISE TAX

     9   

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

ARTICLE 17

  

FUNDING OF RESERVES

     9   

ARTICLE 18

  

GOVERNING LAW

     12   

ARTICLE 19

  

INSOLVENCY

     12   

ARTICLE 20

  

LATE PAYMENTS

     14   

ARTICLE 21

  

NON WAIVER

     16   

ARTICLE 22

  

NOTICES AND AGREEMENT EXECUTION

     16   

ARTICLE 23

  

OFFSET

     17   

ARTICLE 24

  

SERVICE OF SUIT

     17   

ARTICLE 25

  

SEVERABILITY

     18   

ARTICLE 26

  

TAXES

     18   

ARTICLE 27

  

INTERMEDIARY

     18   

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

EXCESS OF LOSS RETROCESSION CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2012

issued to

CLADDAUGH CASUALTY INSURANCE COMPANY, LTD.

BERMUDA

Including any and/or all companies that are or may hereafter become affiliated
therewith

(hereinafter called the “Reinsured”)

by

THE SUBSCRIBING REINSURER(S) SPECIFIED IN THE INTERESTS AND LIABLITIES AGREEMENT

ATTACHED TO THIS CONTRACT

(hereinafter called, with other participants, the “Reinsurers”)

ARTICLE 1

BUSINESS COVERED

By this Contract the Reinsurer agrees to reimburse the Reinsured for the
Ultimate Net Loss arising from Loss Occurrences commencing during the Term of
this Contract in respect of the Reinsured’s liability under the provisions of
the Homeowners Choice Property & Casualty Insurance Company Catastrophe Excess
of Loss and Catastrophe Aggregate Excess of Loss Reinsurance Contracts,
effective June 1, 2012 (hereinafter referred to as the “Original Contracts”).

The liability of the Reinsurer shall follow that of the Reinsured in every case
and shall be subject in all respects to all the general and specific
stipulations, clauses, waivers, extensions, modifications and endorsements of
the Original Contracts subject to the exclusions set forth in the Exclusions
Article, and the other terms and conditions of this Contract as set forth
herein.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 1

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

ARTICLE 2

TERM

 

1. This Contract shall become effective at 12:01 a.m., Local Standard Time
June 1, 2012, with respect to the Ultimate Net Loss arising from Loss
Occurrences payable by the Reinsured under the provisions of the Original
Contracts, and shall remain in force until 12:01 a.m., Local Standard Time,
June 1, 2013. “Local Standard Time” as used herein shall mean local standard
time at the location where the Loss Occurrence commences.

 

2. The obligations of the Reinsurer under this Contract shall continue for Loss
Occurrences commencing during the Term of this Contract until the Reinsured has
no further liability under the Original Contracts.

ARTICLE 3

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Reinsured’s Policies of the Original Contracts issued in the State of Florida.

ARTICLE 4

CONCURRENCY OF CONDITIONS

 

1. It is agreed that this Contract will follow those terms, conditions,
exclusions, definitions, warranties and settlements of the Reinsured under the
Original Contracts, including any addenda thereto, which are not inconsistent
with the provisions of this Contract.

 

2. The Reinsured shall advise the Reinsurer of any material changes in the
Original Contracts which may affect the liability of the Reinsurer under this
Contract.

ARTICLE 5

LIMIT AND RETENTION

 

1. The Reinsurer shall be liable for the Ultimate Net Loss arising from Loss
Occurrences deemed payable under the Original Contracts.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 2

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

2. As promptly as possible after calculation of the Ultimate Net Loss arising
from Loss Occurrences due from the Reinsured under the Original Contracts as a
result of a loss thereunder, or any subsequent recalculation thereof, the
Reinsured shall report the amount due from the Reinsurer hereunder. The amount,
if any, shown to be due from the Reinsurer shall be paid by the Reinsurer as
promptly as possible following receipt and verification of the Reinsured’s
request for payment.

ARTICLE 6

REINSURANCE PREMIUM

The Reinsured shall pay the Reinsurer an annual deposit premium of $4,032,500.
The annual deposit premium shall follow the payment schedule of the Original
Contracts. If this Contract is terminated, no deposit premium shall be due after
the effective date of termination.

ARTICLE 7

CONTINGENT COMMISSION

 

1. The Reinsurer shall pay the Reinsured a contingent commission equal to 50% of
the net profit, if any, accruing to the Reinsurer during the Term of this
Contract based on the combined premiums, losses, and expenses of this Contract.

 

2. The Reinsurer’s net profit for the Term of this Contract shall be calculated
in accordance with the following formula, it being understood that a positive
balance equals net profit and a negative balance equals net loss:

 

  a. Premiums Earned during the Term of this Contract; less

 

  b. Expenses incurred by the Reinsurer equal to 65.8% of Premiums Earned during
the Term of this Contract; less

 

  c. Losses Incurred during the Term of this Contract.

 

3. The Reinsured shall calculate the Reinsurer’s net profit as of May 31, 2013.
Within 30 days after the calculation, the Reinsured shall report the results to
the Reinsurer. Such calculation shall be based on cumulative transactions
hereunder from the effective date of this Contract through the date of
calculation. As respects such calculation, any contingent commission shown to be
due the Reinsured shall be paid by the Reinsurer as promptly as possible after
receipt and verification of the Reinsured’s report.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 3

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

4. “Premiums Earned” as used herein shall mean ceded unearned premiums under
this Contract at the effective date of this Contract, plus ceded Net Written
Premiums during the Term of this Contract under this Contract, less ceded
unearned premiums under this Contract as of the date of calculation.

 

5. “Net Written Premium” as used herein shall mean the gross written premium of
the Reinsured for the classes of business reinsured hereunder, less
cancellations and return premiums.

 

6. “Losses Incurred” as used herein shall mean ceded losses and Loss Adjustment
Expense paid as of the effective date of calculation under this Contract, plus
the ceded reserves for losses and Loss Adjustment Expense outstanding as of the
same date under this Contract, all as respects losses occurring during the Term
of this Contract.

 

7. “Loss Adjustment Expense” as used herein shall be defined as expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of specific claims, regardless of how such expenses are
classified for statutory reporting purposes. Loss Adjustment Expense shall
include, but not be limited to, interest on judgments, expenses of outside
adjusters, and declaratory judgment expenses or other legal expenses and costs
incurred in connection with coverage questions and legal actions connected
thereto, but shall not include office expenses or salaries of the Reinsured’s
regular employees.

ARTICLE 8

LIMITED RECOURSE AND CAYMAN ISLANDS REGULATIONS

The liability of the Reinsurer for the performance and discharge of all of its
obligations, however they may arise, in relation to this Contract (together
“Obligations” for purposes of this Article), shall be limited to and payable
solely from the proceeds of realization of the assets of the Reinsurance Trust
and accordingly there shall be no recourse to any other assets of the Reinsurer,
whether or not allocated to any other segregated portfolio or the general
account of the Reinsurer. In the event that the proceeds of realization of the
assets of the Reinsurance Trust are insufficient to meet all Obligations, any
Obligations remaining after the application of

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 4

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

such proceeds shall be extinguished, and the Reinsured undertakes in such
circumstances to take no further action against the Reinsurer in respect of any
such Obligations. In particular, neither the Reinsured nor any party acting on
its behalf shall petition or take any steps for the winding up or receivership
of the Reinsurer.

Notwithstanding any matter referred to herein, the Reinsured understands and
accepts that all corporate matters relating to the creation of the Reinsurer,
capacity of the Reinsurer, operation and liquidation of the Reinsurer and any
matters relating to the Reinsurer thereof shall be governed by, and construed in
accordance with, the laws of the Cayman Islands. The Reinsurer has had the
opportunity to take advice and to obtain all such additional information that it
considers necessary to evaluate the terms, conditions and risks of entering into
this Contract with the Reinsurer.

ARTICLE 9

ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Reinsured on matters relating to this reinsurance at all
reasonable times, and at the location where such books and records are
maintained in the ordinary course of business, for the purpose of obtaining
information concerning this Contract or the subject matter thereof. Notification
of a request for inspection of records shall be sent to the Reinsured by the
Reinsurer in written form, and shall normally be given four weeks in advance.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the records of the Reinsured if it is not current in all undisputed payments due
the Reinsured. “Undisputed” as used herein shall mean any amount that the
Reinsurer has not contested in writing to the Reinsured specifying the reason(s)
why the payments are disputed.

ARTICLE 10

AGENCY

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 5

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

ARTICLE 11

ARBITRATION

 

1. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Reinsured, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.
Notwithstanding the above, in the event the dispute or difference of opinion
involves a Runoff Reinsurer, the Reinsured may, at its option, choose to forego
arbitration and may bring action in any court of competent jurisdiction.

 

2. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

3. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall, at the option of the Reinsured, constitute and act as one
party for purposes of this Article and communications shall be made by the
Reinsured to each of the reinsurers constituting one party, provided, however,
that nothing herein shall impair the rights of such reinsurers to assert
several, rather than joint, defenses or claims, nor be construed as changing the
liability of the reinsurers participating under the terms of this Contract from
several to joint.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 6

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

4. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

5. Any arbitration proceedings shall take place at a location mutually agreed
upon by the parties to this Contract. Notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
State of Florida.

ARTICLE 12

CONFIDENTIALITY

 

1. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Reinsured, whether directly or through an authorized
agent, in connection with the placement and execution of this Contract
(hereinafter referred to as “Confidential Information”) are proprietary and
confidential to the Reinsured. Confidential Information shall not include
documents, information or data that the Reinsurer can show:

 

  a. Are publicly available or have become publicly available through no
unauthorized act of the Reinsurer;

 

  b. Have been rightfully received from a third person without obligation of
confidentiality; or

 

  c. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

2. Absent the written consent of the Reinsured, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies (except to the extent necessary to enable affiliated companies or
third parties engaged by the Reinsurer to perform services related to this
Contract on behalf of the Reinsurer), except:

 

  a. When required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  b. When required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business;

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 7

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

  c. When required by attorneys in connection with an actual or potential
dispute hereunder; or

 

  d. When required for the Reinsurer’s internal operations directly related to
carrying out the terms and conditions of this Contract.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

3. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Reinsured with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Reinsured in
maintaining the confidentiality provided in this Article.

 

4. The provisions of this Article shall extend to the officers, directors,
shareholders and employees of the Reinsurer and its affiliates, and shall be
binding upon their successors and assigns.

ARTICLE 13

CURRENCY

 

1. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

2. Amounts paid or received by the Reinsured in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Reinsured.

ARTICLE 14

ENTIRE AGREEMENT

This Contract shall constitute the entire agreement between the parties hereto
with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract shall be null and void
unless made by amendment to this Contract and signed by the parties hereto.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 8

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

ARTICLE 15

ERRORS AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

ARTICLE 16

FEDERAL EXCISE TAX

 

1. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

2. In the event of any return of premium becoming due hereunder, the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Reinsured or its agent should take steps to recover the tax from the United
States Government.

ARTICLE 17

FUNDING OF RESERVES

 

1. The Reinsurer agrees to fund its share of the Reinsured’s ceded outstanding
loss and Loss Adjustment Expense reserves (including any reasonable amount of
incurred but not reported loss reserves) by:

 

  a. Clean, irrevocable and unconditional Letter of Credit issued and confirmed,
if confirmation is required by the regulatory authorities involved, by a bank or
banks meeting the NAIC Securities Valuation Office credit standards for issuers
of Letters of Credit and acceptable to said insurance regulatory authorities;
and/or

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 9

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

  b. Escrow accounts for the benefit of the Reinsured; and/or

 

  c. Cash advances;

if the Reinsurer:

 

  a. Is unauthorized in any state of the United States of America or the
District of Columbia having jurisdiction over the Reinsured and if, without such
funding, a penalty would accrue to the Reinsured on any financial statement it
is required to file with the insurance regulatory authorities involved; or

 

  b. Is a Runoff Reinsurer; or

 

  c. Has its A.M. Best’s rating assigned or downgraded below A- and/or its
Standard & Poor’s rating assigned or downgraded below BBB+.

The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved
and the Reinsured.

Notwithstanding the provisions of the Arbitration Article, if a Runoff Reinsurer
fails to fund its share of the Reinsured’s ceded outstanding loss and Loss
Adjustment Expense reserves (including any reasonable amount of incurred but not
reported loss reserves) under this Contract as set forth above, the Reinsured
retains its right to apply to a court of competent jurisdiction for equitable or
interim relief.

 

2. With regard to funding in whole or in part by Letters of Credit, it is agreed
that each Letter of Credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “Evergreen Clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Reinsured not less than 30 days prior to said expiration date.
The Reinsured and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Letters of Credit may be drawn upon by the
Reinsured or its successors in interest at any time, without diminution because
of the insolvency of the Reinsured or the Reinsurer, but only for one or more of
the following purposes:

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 10

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

  a. To reimburse itself for the Reinsurer’s share of losses and/or Loss
Adjustment Expense paid under the terms of Policies reinsured hereunder, unless
paid in cash by the Reinsurer;

 

  b. To reimburse itself for the Reinsurer’s share of any other amounts claimed
to be due hereunder, unless paid in cash by the Reinsurer;

 

  c. To fund a cash account in an amount equal to the Reinsurer’s share of any
ceded unearned premium and/or ceded outstanding loss and Loss Adjustment Expense
reserves (including any reasonable amount of incurred but not reported loss)
funded by means of a Letter of Credit which is under non-renewal notice, if said
Letter of Credit has not been renewed or replaced by the Reinsurer 10 days prior
to its expiration date; and

 

  d. To refund to the Reinsurer any sum in excess of the actual amount required
to fund the Reinsurer’s share of the Reinsured’s ceded outstanding loss and Loss
Adjustment Expense reserves (including any reasonable amount of incurred but not
reported loss), if so requested by the Reinsurer.

In the event the amount drawn by the Reinsured on any Letter of Credit is in
excess of the actual amount required for (2a), or (2c), or in the case of (2b),
the actual amount determined to be due, the Reinsured shall promptly return to
the Reinsurer the excess amount so drawn.

 

3. If a Reinsurer fails to fulfill its funding obligation (if any) under this
Article, the Reinsured may, at its option, require the Reinsurer to pay, and the
Reinsurer agrees to pay, an interest charge on the funding obligation calculated
on the last business day of each month as follows:

 

  a. The number of full days that have expired since the earliest of the
applicable following dates:

 

  i. As respects a Reinsurer that is unauthorized in any state of the United
States of America or District of Columbia having jurisdiction over the
Reinsured, December 31 of the calendar year in which the funding was required;

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 11

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

  ii. As respects a Runoff Reinsurer, the first date such reinsurer becomes a
Runoff Reinsurer; or

 

  iii. As respects a Reinsurer that has its A.M. Best’s rating assigned or
downgraded below A- and/or its Standard & Poor’s rating assigned or downgraded
below BBB+, the first date such circumstances occurs;

times:

 

  b. 1/365ths of the sum of 5.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first day of the month for which the calculation is made;
times

 

  c. The greater of (a) the funding obligation, less the amount if any, funded
by the Reinsurer prior to the applicable date determined in subparagraph
(a) above or (b) $1,000.

It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

ARTICLE 18

GOVERNING LAW

This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.

ARTICLE 19

INSOLVENCY

 

1. If more than one reinsured company is included within the definition of
“Reinsured” hereunder, this Article shall apply individually to each such
company.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 12

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

2. In the event of the insolvency of one or more of the Reinsured’s companies,
this reinsurance shall be payable directly to the Reinsured or to its
liquidator, receiver, conservator or statutory successor on the basis of the
liability of the Reinsured without diminution because of the insolvency of the
Reinsured or because the liquidator, receiver, conservator or statutory
successor of the Reinsured has failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Reinsured shall give written notice to the Reinsurer of the
pendency of a claim against the Reinsured indicating the policy or bond
reinsured which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the Reinsured or its
liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the approval of the
court, against the Reinsured as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Reinsured solely as a result of the defense undertaken by the Reinsurer.

 

3. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Reinsured.

 

4. It is further understood and agreed that, in the event of the insolvency of
one or more of the Reinsured’s companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the Reinsured or to its
liquidator, receiver or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee of such reinsurance in the event of the
insolvency of the Reinsured or (2) where the Reinsurer with the consent of the
direct insured or insureds has assumed such policy obligations of the Reinsured
as direct obligations of the Reinsurer to the payees under such policies and in
substitution for the obligations of the Reinsured to such payees. However, the
exceptions provided in (1) and (2) above shall apply only to the extent that
applicable statutes or regulations specifically permit such exceptions.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 13

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

ARTICLE 20

LATE PAYMENTS

 

1. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.

 

2. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the “Intermediary”) by the payment due date, the party to whom
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

 

  a. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  b. 1/365ths of the sum of 1.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times

 

  c. The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.

Notwithstanding the provisions of subparagraph (b) above and the immediately
preceding sentence, the interest rate for a Runoff Reinsurer will increase by
1.0% for every month that payment of the claim is past due, subject to a maximum
annual interest rate of 12.0%.

 

3. If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 14

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

4. The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  a. As respects the payment of routine deposits and premiums due the Reinsurer,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.

 

  b. Any claim or loss payment due the Reinsured hereunder shall be deemed due
30 days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 30 days,
interest will accrue on the payment amount overdue in accordance with paragraphs
(2) and (3) above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.

 

  c. As respects any payment, adjustment or return due either party not
otherwise provided for in subparagraphs (a) and (b) of this paragraph, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 30 days following transmittal of written notification that the
provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

 

5. Nothing herein shall be construed as limiting or prohibiting a Reinsurer from
contesting the validity of any claim, or from participating in the defense of
any claim or suit, or prohibiting either party from contesting the validity of
any payment or from initiating any arbitration or other proceeding in accordance
with the provisions of this Contract. If the debtor party prevails in an
arbitration or other proceeding, then any interest penalties due hereunder on
the amount in dispute shall be null and void. If the debtor party loses in such
proceeding, then the interest penalty on the amount determined to be due
hereunder shall be calculated in accordance with the provisions set forth above
unless otherwise determined by such proceedings. If a debtor party advances
payment of any amount it is contesting, and proves to be correct in its
contestation, either in whole or in part, the other party shall reimburse the
debtor party for any such excess payment made plus interest on the excess amount
calculated in accordance with this Article.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 15

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

6. Interest penalties arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

ARTICLE 21

NON WAIVER

The failure of the Reinsured or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights contained herein nor prevent either party from thereafter
demanding full and complete compliance nor prevent either party from exercising
such remedy in the future.

ARTICLE 22

NOTICES AND AGREEMENT EXECUTION

 

1. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable

 

2. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  a. Paper documents with an original;

 

  b. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  c. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record”,
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

3. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 16

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

ARTICLE 23

OFFSET

 

1. The Reinsured and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.

 

2. Notwithstanding the provisions of paragraph (1) above, a Runoff Reinsurer
shall not offset balances as outlined above without the prior consent of the
Reinsured.

ARTICLE 24

SERVICE OF SUIT

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities.)

 

1. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

2. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder or fails to otherwise perform its obligations hereunder, the
Reinsurer, at the request of the Reinsured, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. The Reinsurer, once the
appropriate court is accepted by the Reinsurer or is determined by removal,
transfer, or otherwise, as provided for above, will comply with all requirements
necessary to give said court jurisdiction and, in any suit instituted against
any of the Reinsurers upon this Contract, will abide by the final decision of
such court or of any Appellate Court in the event of an appeal.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 17

 

  

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOGO [g397138header.jpg]

 

 

3. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefore, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance, or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Reinsured or any beneficiary hereunder arising out of this Contract.

ARTICLE 25

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

ARTICLE 26

TAXES

In consideration of the terms under which this Contract is issued, the Reinsured
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE 27

INTERMEDIARY

Advocate Reinsurance Partners, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including but not limited to notices, statements, premium, return premium,
commissions, taxes, losses, Loss Adjustment Expense, salvages and loss
settlements) relating to this Contract will be transmitted to the Reinsured or
the Reinsurer through Advocate Reinsurance Partners, LLC, 2501 North Harwood
Street, Suite 1250, Dallas, Texas 75201. Payments by the Reinsured to the
Intermediary will be deemed payment to the Reinsurers. Payments by the
Reinsurers to the Intermediary will be deemed payment to the Reinsured only to
the extent that such payments are actually received by the Reinsured.

 

LOGO [g397138footer.jpg]

    ARP-CLD-02-RTC-001-12

 

    

 

                                                     Page 18

 

  

 

 